UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

________________________________
                                             )
WAYNE R. WERTH,                              )
                                             )
             Plaintiff,                      )
                                             )
        v.                                   )       Civil Action No. 18-1171 (EGS)
                                             )
U.S. DEPARTMENT OF JUSTICE et al.,           )
                                             )
                                             )
          Defendants.                        )
________________________________             )


                                 MEMORANDUM OPINION

       In June 2018, plaintiff, a federal prisoner appearing pro se, filed this action to compel the

United States Marshals Service to respond to his Freedom of Information Act (“FOIA”) request

for documentation concerning materials he allegedly lost during an airlift. In light of the

complaint, the Marshals Service conducted a search, released one of eighty-nine potentially

responsive records, and moved for summary judgment. Initially, the Court denied summary

judgment because the record raised questions about the declarant’s competency to testify about

the matters at hand. See ECF No. 21, Mem. Op. and Order at 4-5 (finding “nothing” to suggest

that Defendant’s declarant “coordinated the search, conducted the search, or reviewed the 89

potentially responsive pages and determined one to be responsive”). Pending before the Court is

Defendants’ Renewed Motion for Summary Judgment, ECF No. 24. Plaintiff “waives his right




                                                 1
to respond” to the motion. Resp. to Order, ECF No. 26. 1 For the following reasons, defendants’

motion will be granted.

       The background and legal framework are set forth in the court’s initial ruling and bear no

repeating here. That said, the Court must “determine for itself whether the record and any

undisputed material facts justify granting summary judgment.” Winston & Strawn, LLP v.

McLean, 843 F.3d 503, 505 (D.C. Cir. 2016) (internal quotation marks and citation omitted)).

       Defendants have supplemented the record with the Declaration of Associate General

Counsel Charlotte Luckstone (“Luckstone Decl.”), who serves as the FOIA/PA Officer for the

Marshals Service. Luckstone Decl. ¶ 1, ECF No. 22-1. By his waiver, plaintiff admits that the

Service (1) conducted a reasonably adequate search for responsive records and (2) released “the

sole page relating to Plaintiff’s property at the airlift—a Field Report pertaining to a property

inquiry.” Stmt. of Undisputed Material Facts (“SOMF”) ¶ 21; see Luckstone Decl. ¶¶ 8-17

(describing search and retrieval methods). In addition, the Service properly invoked FOIA

Exemption 6 to redact the identifying information of two law enforcement personnel. 2 SOMF ¶

23; see 5 U.S.C. § 552(b)(6) (exempting “personnel” files from disclosure); Nat'l Ass'n of

Retired Fed. Employees v. Horner, 879 F.2d 873, 875 (D.C. Cir. 1989) (because FOIA

disclosures are to “the whole world,” the “privacy interest of an individual in avoiding the

unlimited disclosure of his or her name and address is significant”). Therefore, the Court may




1
  Plaintiff’s response is to the order duly advising him about the consequences of failing to respond
to defendant’s dispositive motion. See Order, ECF No. 25.
2
  The Court need not address defendants’ withholding of the same identifying information
under FOIA Exemption (7)(C) but finds it properly justified. See Defs.’ Mem. at P. & A at 7-11,
ECF No. 24-2.

                                                  2
appropriately grant summary judgment to the defendants. A separate order accompanies this

Memorandum Opinion.



                                           SIGNED:  EMMET G. SULLIVAN
                                           UNITED STATES DISTRICT JUDGE
Date: December 3, 2020




                                              3